PER CURIAM.
The order under review suppressing evidence seized from the defendants is reversed and the cause remanded to the trial court for further proceedings upon a holding that: (1) the discovery of cocaine on the defendants’ persons was justified as a search incident to a valid arrest based on probable cause conferred by a trained narcotics dog’s “alert” on their luggage, State v. Foster, 390 So.2d 469 (Fla. 3d DCA 1980); State v. Goodley, 381 So.2d 1180 (Fla. 3d DCA 1980); Mata v. State, 380 So.2d 1157 (Fla. 3d DCA), petition for review denied, 389 So.2d 1112 (Fla.1980); and (2) given the existence of probable cause to arrest the defendants for narcotics violations, the fact that the search preceded their formal arrest does not vitiate the search, Rawlings v. Kentucky, 448 U.S. 98, 100 S.Ct. 2556, 65 L.Ed.2d 633 (1980); Thomas v. State, 395 So.2d 280 (Fla. 3d DCA 1981); State v. Byham, 394 So.2d 1142 (Fla. 4th DCA 1981); Dixon v. State, 343 So.2d 1345 (Fla. 2d DCA 1977).
Reversed.